Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 4-6 and 10-16, filed 5/13/22, with respect to the claims have been fully considered and are persuasive.  The objections and rejections of the claims have been withdrawn. See the interview summary for the interview held 3/15/22 for further details.. The examiner notes that two references (Kong et al [CN 105548896 A/B, Claim 1] and Zhu et al [CN 108196200 A/B, Claim 1) were found upon further search and consideration. They did have average OCV being run through a Kalman filter. Their filing dates were before the instant application. However, it is clear that the context of their use was distinct from the instant application (average not during a specific limited type of operation), and so would not be suitable for combination with the previously employed Jo reference. However, a reference (Ruan et al [CN 113777501 A], Claim 1) was found which may have been suitable to combine with Jo. The issue is the filing date is too late for it to qualify as prior art (9/29/21).
The applicant’s recitation of controlling the charging and discharging according to the SOC value estimated is sufficient to overcome the 101 rejection.
The drawing and specification objections are withdrawn due to the applicants’ amendments and explanation. The objection to the inventor’s name is withdrawn due to the applicant’s arguments.
Allowable Subject Matter
Claims 1, 3, 6, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 6, the prior art discloses a state of charge (SOC) estimation method of a battery comprising: selecting, by a battery management system (BMS), an estimation mode among the following: a frequency adjustment battery SOC estimation mode in response to the battery having a low discharge depth when a charging and discharging pattern occurs as charging and discharging are repeated alternately at random; and a normal power storage battery SOC estimation mode in response to the battery having a high discharge depth when a process that the charging and discharging pattern is charged to a first predetermined level or higher and is discharged to a second predetermined certain level or less occurs continuously for a predetermined period of time; estimating, by the BMS, a SOC of the battery according to the determined estimation mode; and controlling, by the BMS, the charging and discharging of the battery based on the estimated SOC of the battery, wherein in response to the estimation mode being the normal power storage battery SOC estimation mode: during charging, the SOC of the battery is estimated based on a charging open circuit voltage; and during discharging, the SOC of the battery is estimated based on a discharging open circuit voltage; the prior art fails to disclose the further inclusion of the combination of wherein in response to the estimation mode being the frequency adjustment battery SOC estimation mode, the SOC of the battery is estimated based on an average open circuit voltage, wherein the BMS estimates the SOC of the battery by inputting one of the average open circuit voltage, the charging open circuit voltage and the discharging open circuit voltage into an extended Kalman filter.
Independent Claim 6 is allowed for the same reason as Independent Claim 1. Dependent Claims 3 and 10 are allowed for their dependence upon Claims 1 and 6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859